Citation Nr: 1533092	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  14-03 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for rheumatic fever.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides in service.

5.  Entitlement to service connection for an irregular heart beat disability.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to July 1969, including service in Vietnam from June 6, 1968 to July 9, 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   The appeal is under the jurisdiction of the RO in Indianapolis, Indiana.

The Veteran's original claims submitted in March 2011 included one for service connection for a left knee disability.  The RO denied that claim in the January 2013 rating decision.  However, in the Veteran's February 2013 notice of disagreement, he specifically withdrew the claim for service connection for a left knee disability.  Therefore that claim is not before the Board on appeal even though it is contained in the September 2013 Statement of the Case and the March 2015 Appellant's Brief.

Although the Veteran requested a Board videoconference hearing when filing his substantive appeal, VA Form 9, in December 2013, he later requested to cancel the hearing in March 2014, thereby withdrawing his earlier request for a hearing.  

The issues of entitlement to service connection for an irregular heart beat disability, and service connection for a skin disability, to include as due to exposure to herbicides in service, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT
 
Medical evidence of record does not show the Veteran to have had rheumatic fever, a back disability or a right knee disability during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for rheumatic fever have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard letter sent to the Veteran in May 2012 satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service private treatment records dated from the 1980s to January 2011 have also been received.  The Veteran has not notified VA of any existing private or VA treatment records outstanding.  In the Veteran's March 2011 statement claiming service connection for the disabilities listed, he did not report any recent treatment.  In a June 2012 statement the Veteran reported that no other medical records were available.  There is no indication that there are any outstanding Social Security Administration records.

Although a VA medical examination or opinion was not provided in connection with the service connection claims, the Board finds that one is not necessary to make a decision on the claims adjudicated below.  As explained below, the evidence does not establish that the Veteran suffered an event, injury or disease in service, or establish a present disability of the right knee, back, or rheumatic fever, or even recurrent symptoms; or indicate that any such claimed disability may be associated with service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA's duty to assist has been met. 

II. Service Connection: Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required if the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available for conditions listed under 38 C.F.R. § 3.309(a), which does not include any of the claimed disabilities on appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
  
In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Evidence

Service treatment records show that during a July 1967 examination prior to induction, the Veteran reported a history that he had had rheumatic fever and swollen or painful joints.  The report of examination contains notations of "claims sequelae from rheumatic fever" and "verified rheumatic fever with complete recovery."  Evaluation was normal on examination of the lower extremities, spine and other musculoskeletal system.

Attached to the July 1967 examination report is a letter dated in July 1967 from F. R. Scroggin, M.D., in which Dr. Scroggin noted that the Veteran had rheumatic fever when he was a child.  Dr. Scroggin stated that the Veteran was put to bed in 1958 with a diagnosis of rheumatic fever substantiated by laboratory test.  Dr. Scroggin stated that the Veteran recovered well.  Dr. Scroggin stated that at the time the Veteran was in bed, he had a low grade diastolic murmur but "since then, this has practically disappeared."  Dr. Scroggin opined that he did not think the Veteran had any enlargement of his heart and concluded with an opinion that the Veteran had rheumatic fever in 1958-59 with good recovery.

A December 1967 service dental record contains remarks indicating a history of heart disease, rheumatic fever, heart murmur, and enlarged tonsils.  

Service treatment records show that the Veteran was seen in January 1968 for complaints of upper respiratory infection, and back pain secondary to exercise.  On examination, evaluation was normal for chest, throat and back; and the report contains an impression of upper respiratory infection.  When seen later that month with complaints of sore throat, the provider indicated a diagnosis of viral pharyngitis. 

Service treatment records show that the Veteran was seen in April 1968 for complaints primarily of headaches thought to be due to "nerves", but he also mentioned that his knees hurt and ache at night mostly but also during the day.  That report also noted a history of rheumatic fever.  The record contains an impression of anxiety.

The Veteran was seen in June 1969 for complaints of sore throat for two days, and headache and cold.

During a July 1969 separation examination the Veteran reported a medical history of having had rheumatic fever and swollen or painful joints.  Evaluation was normal on examination of the lower extremities, spine and other musculoskeletal system.

Post service private treatment records dated from the 1980s to January 2011 show complaints and treatment for various psychiatric and physical conditions.



IV.  Analysis

The Veteran claims service connection for rheumatic fever, and for right knee disability and back disability.  In his March 2011 claim he reported he had rheumatic fever before service and had back and knee problems from the rheumatic fever.  In his notice of disagreement he stated that his rheumatic fever condition was worsened by his service in Vietnam.  He indicated that his back and knee problems were aggravated during physical training and other duties in service.  

During the appeal period there are no records on file showing a diagnosis of rheumatic fever, or of any chronic back or right knee condition, or any evidence of any symptoms referable to rheumatic fever or to the claimed back or right knee disabilities.  In sum, at no time during the pendency of this claim (or even shortly prior to the filing of the claim) has there been a diagnosis of rheumatic fever, a back disability, or a right knee disability.  

The record does not contain any service treatment record evidence of any such diagnosed disability in service, or any evidence diagnosing any such disability since service.  In the absence of proof of such present disabilities of rheumatic fever, a back disability, or a right knee disability, there can be no valid claim for service connection for any of these claimed disabilities.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Although the Veteran is competent to attest as to symptoms he has observed, he has not reported any symptoms observed since service regarding rheumatic fever, the back, or right knee; and thus clearly, there are no reported symptoms to support a later diagnosis by any medical professional.  Consequently, as noted previously, a remand for a VA examination in connection with these three claims is not necessary under McLendon.

As there is no current disability established by the evidence for rheumatic fever, back disability, or right knee disability, it is unnecessary to consider whether any of these claims meet criteria of any other elements of service connection regarding an in-service incurrence or aggravation of a disease or injury; or a causal relationship between a present disability and any disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
Although VA assists claimants in the development of claims, and the evidentiary standard to substantiate a claim is one of equipoise, "...a claimant has the responsibility to present and support a claim for benefits..."  38 U.S.C.A. § 5107(a).  The Veteran has not met the burden for these claims.

The preponderance of the evidence is against the claims of service connection for rheumatic fever, back disability, and right knee disability; there is no doubt to be resolved; and service connection is not warranted for these three claims. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for rheumatic fever is denied.

Service connection for a back disability is denied.

Service connection for a right knee disability is denied.


REMAND

The Veteran claims service connection for a skin disorder, to include as due to exposure to herbicides in service.  He is competent to report on his skin condition and he has reported having red spots that break out often and sometimes blister and then becomes scaly, which occurs on his arms, hands, chest and head.  He reported that the skin condition has been present for many years and may have started soon after discharge from service, and may be due to his service in Vietnam in his role with the Army Combat Engineers due to exposure to herbicides.  

38 C.F.R. § 3.307(a)(6)(ii) and 3.309(e) currently provides that if a veteran served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, he or she shall be presumed to have been exposed to an herbicide agent as defined in 38 C.F.R. § 3.307(a)(6). 

If so, and if a skin disorder of chloracne or other acneform disease consistent with chloracne becomes manifest to a degree of 10 percent or more within a year after the last date on which he was exposed during service, then this skin condition shall be service-connected even though there is no record of such disease during service, unless there is affirmative evidence that the Veteran was not exposed to such agent during service. 38 C.F.R. § 3.307(a)(6)(ii) and 3.309(e).

The Veteran served in Vietnam during the relevant period and thus is presumed to have been exposed to herbicide agents as defined in 38 C.F.R. § 3.307(a)(6).  He has competently reported that he had skin symptoms within a year of discharge. The nature of the Veteran's reported recurrent skin condition is unknown.  

There is competent evidence of current skin symptoms as reported by the Veteran, which may support a later diagnosis by a medical professional.  There is evidence of exposure to herbicides in service; and some indication the claimed disability may be associated with the herbicide exposure in service.  But there is insufficient evidence of record to decide the claim.  An examination is necessary to clarify whether any present skin disability was caused or aggravated by service, to include as due to herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran claims service connection for an irregular heart beat disability.  The Veteran had rheumatic fever prior to service in 1958.  In a July 1967 letter, Dr. Scroggin stated that the Veteran had had a good recovery from the rheumatic fever of 1958-59, and though he had had a low grade diastolic murmur at the time of the infection, since then this had practically disappeared, and Dr. Scroggin did not think the Veteran had any enlargement of the heart.  

A December 1967 service dental record contains remarks, apparently indicating a history of heart disease, rheumatic fever, heart murmur, and enlarged tonsils.  As discussed in the decision above, there is service treatment record evidence that there were at least two episodes of sore throat and one of an upper respiratory infection. 

A November 2011 private treatment record shows that the Veteran was being seen as a new patient by Andrew Ferguson, M.D.  After examination the report contains an assessment of atrial fibrillation, and palpitations.  Dr. Ferguson concluded the report with a discussion that the Veteran had a history of paroxysmal atrial fibrillation of undetermined etiology.  Regarding the question of an association with Agent Orange exposure, Dr. Ferguson stated that there is no way to rule in or rule out its significance; and stated that the Veteran did not have any structural heart disease that would otherwise account for his risk of developing atrial fibrillation. 

Rheumatic fever is a febrile (fever) disease occurring as a delayed sequela of infections with group A beta-hemolytic streptococci, characterized by multiple focal inflammatory lesions of connective tissue, especially of the heart (rheumatic heart disease), blood vessels, and joints (acute rheumatic arthritis); other manifestations include sudden fever, joint pain, abdominal pain, and Sydenham chorea.  See Dorland's Illustrated Medical Dictionary 694 (32nd ed. 2012).
 
Some chronic diseases, including endocarditis (all forms of valvular disease), are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

There is competent evidence of a current irregular heart beat disability of atrial fibrillation.  There is evidence of exposure to herbicides in service; and some indication that the claimed disability may be associated with the herbicide exposure in service.  There is also some evidence in service of symptoms associated with throat infection; rheumatic fever is a complication of untreated strep throat caused by bacteria called group A streptococcus.  See Dorland's, supra 992 (32nd ed. 2012).  However, there is insufficient evidence of record to decide the claim.  An examination is necessary to clarify whether any present irregular heart beat disability, including atrial fibrillation, was caused or aggravated by service, to include as due to herbicide exposure, or aggravation of a preexisting disorder.  See McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records pertinent to the claims for service connection for a skin disability and for an irregular heart beat disability. 

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran; describing their impressions regarding the onset and chronicity of symptoms of skin symptoms or irregular heart beat symptoms since service.  Provide the Veteran with an appropriate period of time for the receipt of such evidence.
 
3.  Thereafter, schedule the Veteran for a VA dermatology examination.  The claims folder should be made available to the examiner for review before the examination.  Notify the examiner of the last date (July 9, 1969) on which the Veteran served in Vietnam. 

The examiner is to elicit from the Veteran a history of skin symptoms since service and discuss the Veteran's credible report of skin symptoms within one year of discharge from service.  The examiner must provide a diagnosis of any chronic skin disability.

The examiner is to opine as to whether any currently diagnosed skin disability is at least as likely as not (a probability of 50 percent or greater) caused or aggravated by military service, to specifically include as due to established exposure to herbicides in service, or as due to aggravation during service of any preexisting skin condition. 

A full and complete rationale for all opinions expressed must be provided. 

4.  After completing items 1 and 2 above, schedule the Veteran for a VA heart examination.  The claims folder should be made available to the examiner for review before the examination.  Notify the examiner of the last date (July 9, 1969) on which the Veteran served in Vietnam. 

The examiner is to elicit from the Veteran a history of coronary symptoms to specifically include irregular heart beat since service.  The examiner must provide a diagnosis of any chronic coronary disability including any irregular heart beat disability to include atrial fibrillation.

The examiner is to opine as to whether any currently diagnosed irregular heart beat disability or other heart disability is at least as likely as not (a probability of 50 percent or greater) caused or aggravated by military service, to specifically include as due to established exposure to herbicides in service.  If any endocarditis is diagnosed, the examiner must opine as to whether such condition became manifest within the first year after service.

A full and complete rationale for all opinions expressed must be provided. 

5.  Then adjudicate the claims on appeal.  If any benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


